                                                                                        Case 8:21-mc-00019 Document 1-1 Filed 04/15/21 Page 1 of 2 Page ID #:18




                                                                                    1 Carla M. Wirtschafter (SBN 292142)
                                                                                        Email:   cwirtschafter@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                        1901 Avenue of the Stars, Suite 700
                                                                                    3 Los Angeles, CA 90067-6078
                                                                                        Telephone 310-734-55200
                                                                                    4 Fax 310-734-5299

                                                                                    5 Jordan W. Siev (Pro hac vice forthcoming)
                                                                                        599 Lexington Avenue, 22nd Floor
                                                                                    6 New York, NY 10022
                                                                                        Tel: (212) 521-5400
                                                                                    7 jsiev@reedsmith.com

                                                                                    8
                                                                                        Attorneys for Petitioner
                                                                                    9    Daniel Snyder
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                               UNITED STATES DISTRICT COURT
                                                                                   12
                                                                                                              CENTRAL DISTRICT OF CALIFORNIA
REED SMITH LLP




                                                                                   13

                                                                                   14                                             Misc. Action No. 8:21-mc-19
                                                                                                                                  _____________________
                                                                                   15    In re Application of Daniel Snyder
                                                                                         for an Order Directing Discovery from    Declaration of Jordan W. Siev in
                                                                                   16    Bruce Allen Pursuant to 28 U.S.C. §      Support of Ex Parte Petition for
                                                                                         1782                                     Assistance in Aid of a Foreign
                                                                                   17                                             Proceeding Pursuant to 28 U.S.C. §
                                                                                                                                  1782
                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                           -1-
                                                                                            DECLARATION OF JORDAN W. SIEV IN SUPPORT OF EX PARTE PETITION FOR
                                                                                           ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT TO 28 U.S.C. § 1782
                                                                                        Case 8:21-mc-00019 Document 1-1 Filed 04/15/21 Page 2 of 2 Page ID #:19




                                                                                    1                       DECLARATION OF JORDAN W. SIEV
                                                                                    2         I, Jordan W. Siev, declare pursuant to 28 U.S.C. § 1746, as follows:
                                                                                    3         1.    I am a partner at Reed Smith LLP, attorneys of record for petitioner
                                                                                    4 Daniel Snyder (“Petitioner” or “Mr. Snyder”) in this matter.

                                                                                    5         2.    I am fully familiar with the facts and circumstances set forth herein and
                                                                                    6 submit this Declaration in support of Mr. Snyder’s Ex Parte Petition, pursuant to 28

                                                                                    7 U.S.C. § 1782, for assistance in aid of a foreign proceeding.

                                                                                    8         3.    Attached hereto as Exhibit A is a true and correct copy of the subpoena
                                                                                    9 for the production of documents that Petitioner seeks to serve on Respondent.

                                                                                   10         4.    Attached hereto as Exhibit B is a true and correct copy of the deposition
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 subpoena that Petitioner seeks to serve on Respondent.

                                                                                   12         5.    Attached hereto as Exhibit C is a true and correct copy of the document
REED SMITH LLP




                                                                                   13 commencing the litigation currently pending in The Court of the Hon’ble High Court

                                                                                   14 of Delhi (the “Indian Court”), bearing the caption Daniel Snyder Through his SPA

                                                                                   15 Holder vs. Eleven Internet Services LLP & Ors. (the “Indian Action”).

                                                                                   16         I declare under penalty of perjury under the laws of the United States that the
                                                                                   17 foregoing is true and correct.

                                                                                   18         Executed this 15th day of April, 2021 at New York, New York.
                                                                                   19
                                                                                                                       _______/s/ Jordan W. Siev______
                                                                                   20                                       Jordan W. Siev, Esq.
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                          -2-
                                                                                          DECLARATION OF RIZWAN A. QURESHI IN SUPPORT OF EX PARTE PETITION FOR
                                                                                          ASSISTANCE IN AID OF A FOREIGN PROCEEDING PURSUANT TO 28 U.S.C. § 1782
